Citation Nr: 1425139	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to pancreatitis.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to May 1982.  He died in November 2011, and the appellant is his surviving spouse.

At the time of the Veteran's death, a claim of entitlement to service connection for diabetes mellitus was pending.  Following the Veteran's death, the appellant applied to be substituted as the claimant for purposes of processing the claim, and that status was granted pursuant to 38 U.S.C.A. § 5121A (West Supp. 2013).  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  Id.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant was granted entitlement to burial benefits in October 2013 and to service connection for the cause of the Veteran's death in March 2014.  

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in the Virtual VA file reveals private treatment records relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The claim on appeal deals with the question of whether the Veteran's diabetes mellitus was caused or aggravated by his service-connected chronic pancreatitis, evaluated as 30 percent disabling since February 1986.  The Veteran was afforded a VA examination in April 2011.  The examiner discussed the medical history as reported by the Veteran's wife and daughter.  The examiner stated that diabetes mellitus was less likely than not caused by pancreatitis because the Veteran's last flare up was in 1987, and the examiner expected that if there had been damage to the pancreas, the Veteran would need insulin to control his diabetes, which at that time he did not.

Unfortunately, the Veteran passed away in November 2011.  The Veteran's private treatment records from the period immediately preceding his death indicate that he had been previously diagnosed with pancreatic cancer.  These treatment records show that the Veteran was treated primarily for acute encephalopathy and dehydration, but it was also found that prostate cancer and pancreatic cancer had recurred, and that due to these disorders, end of life comfort measures should be taken.  The Veteran died on November [redacted], 2011, and his death certificate lists the causes of death as sepsis, acute metastatic encephalopathy, prostate cancer, and pancreatic cancer.  

In March 2014, the appellant was granted service connection for the cause of the Veteran's death on the basis that pancreatitis was a risk factor for developing pancreatic cancer, and pancreatic cancer contributed to his death.

The Board therefore finds the April 2011 examination report inadequate, as the examiner clearly was not aware at that time that the Veteran had further, serious complications involving the pancreas, including pancreatic cancer, as he was under the impression that the Veteran's pancreatitis last flared in 1987.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an additional medical opinion addressing the etiology of the Veteran's diabetes mellitus from a qualified endocrinologist.  The examiner must be provided access to the Veteran's claims folder, as well as to all pertinent files in Virtual VA and VBMS.  The examiner must specify in the report that the entire claims file as well as the private medical records dated in November 2011 and located in Virtual VA and VBMS have been reviewed.  After a thorough review of the claims file and medical history, the endocrinologist is requested to addresses the following: 

(a) The examiner must opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus was incurred in or was otherwise related to his active duty service.

(b) If not, the examiner must opine whether it is at least as likely as not that the Veteran's diabetes mellitus was caused or aggravated (permanently worsened beyond the natural progression) by pancreatitis or pancreatic cancer.

The examiner must discuss the Veteran's 2011 diagnosis of pancreatic cancer.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  After the development requested has been completed, the AOJ should review the opinion report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented consideration of the entire claims file and all relevant records in Virtual VA and VBMS.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  Thereafter, the AOJ must readjudicate the claim.  The appellant's appointed representative, the South Carolina Office of Veterans Affairs, must be given an opportunity to review the claims file and provide a response, if in order.  Thereafter, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



